Upon appeal from so much of a resettled order as refers for report the question of the market value of the mortgaged premises for the purpose of ascertaining the amount of a deficiency judgment, order modified by striking therefrom the provisions appealed from relating to such reference and by inserting in place thereof a provision denying the motion of the defendants to vacate the deficiency judgment, and as so modified affirmed, without costs. We are of opinion that, under the circumstances disclosed here, the purchase price was not so inadequate as to shock the conscience of the court. Young, Hagarty, Carswell, Davis and Johnston, JJ., concur.